Citation Nr: 0107821	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  96-37 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office of St. 
Petersburg, Florida  


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred in connection with unauthorized treatment at the 
West Florida Regional Medical Center from November 7, 1994, 
to November 12, 1994.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from May 1968 to July 1992.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board)  on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Medical 
Center in Bay Pines, Florida, (hereinafter AOJ). 

The clarification as to the procedural posture of the 
veteran's claim, requested in the November 1997 Remand, was 
accomplished by way of the February 2000 supplemental 
statement of the case.  It was noted therein that the veteran 
had filed a timely substantive appeal.  Therefore, the claim 
is properly before the Board as listed on the title page.  


REMAND

The central issue to be addressed in this case is the extent 
to which treatment rendered at the West Florida Regional 
Medical Center from November 7, 1994, to November 12, 1994, 
was for an "emergent condition."  The chief of the 
cardiology unit at Eglin Air Force Base hospital stated the 
veteran's transfer from this facility to the West Florida 
Regional Medical Center should be considered an emergency for 
"obvious reasons."  A contrary conclusion has been reached 
by the VA physicians who have reviewed this case, as they 
have stated that that the medical "emergency" had been 
resolved prior to the veteran's transfer to the West Florida 
Regional Medical Center.  A VA physician has also indicated 
that the treatment in question could have been accomplished 
at the VA Medical Center in Biloxi, Mississippi, 120 miles 
from the Eglin Air Force Base.  Given this conflict in the 
evidence, the Board concludes that this case must be remanded 
to clarify this matter and obtain further evidence to assist 
in the adjudication of the veteran's claim.  

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  Any pertinent records from treatment 
of the veteran at the Eglin Air Force 
Base and the West Florida Regional 
Medical Center for the time period in 
question not already of record are to be 
obtained and associated with the claims 
file.  This should include nurses' notes, 
doctors' orders, and other such records, 
to the extent not currently on file.

2.  The claims file is to be forwarded to 
a VA physician who is to provide answers 
to the following questions: 

a.  Was any of the treatment in question 
rendered at the West Florida Regional 
Medical Center for an emergent condition, 
particularly in light of the fact that 
the closest VA medical facility which 
could have provided the treatment in 
question was 120 miles away ? 
If so, did the emergent condition end at 
any time during this hospitalization?  
The answers to these questions must be 
supported by reference to specific 
clinical findings.
  
b.  If it is concluded that the veteran's 
condition was not emergent, what clinical 
evidence or findings refute the contrary 
conclusion reached by the chief of the 
cardiology unit at Eglin Air Force Base 
in his November 29, 1994, memorandum? 

3.  The chief of the cardiology unit at 
Eglin Air Force Base Hospital is to be 
contacted and asked to support his 
conclusion of November 29, 1994, by 
referencing specific clinical evidence or 
findings.  He is to reconcile this 
conclusion with the fact that some of the 
clinical records from the treatment 
rendered at his facility indicate the 
veteran was "stable" and free of chest 
pain prior to his transfer to West 
Florida Regional Medical Center.  (See e. 
g., November 6, 1994, Narrative Summary).  
He should also include a discussion of 
any risk to the veteran's health 
associated with a transfer to a facility 
that was 120 miles away.   

4.  The RO is to request that a physician 
who treated the veteran at the West 
Florida Regional Medical Center during 
the time in question render an opinion as 
to whether the veteran's condition was 
emergent at any time and, if so, when the 
emergency ended.  This opinion must 
include reference to specific clinical 
evidence or findings, as well as a 
discussion of any risk to the veteran's 
health associated with a transfer to a 
facility that was 120 miles away.  
Records indicate that Antonio J. 
Ballagas, M.D., and David M. Conkle, M.D, 
treated the veteran at this facility.  
The veteran's assistance in obtaining 
such records and opinions should be 
requested as needed.

Thereafter, to the extent the benefit sought is not granted, 
and after application of applicable procedures, the case 
should be returned to the Board for further appellate review.  
The purpose of this REMAND is to assist the veteran in the 
development of his appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, mandates expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




